QBfficeof tip !Zlttornep@enera
                                        &ate of Ptexae
DAN MORALES
 ATTORNEYGENERAL                            June 2, 1994


     Honorable Carl E. Lewis                   Opinion No. DM-294
     Nueas County Attorney
     Nueces County Courthouse                  Re: What information a law enfomement
     901 Leopard                               agency is authoriaed to give to a public school
     Corpus Christi, Texas 78401-3680          district or private school under article 15.27 of
                                               the Code of Criminal Procedure (RQ-628)

     Dear Mr. Lewis:

            You ask us to advise you of the amount of detail that is authorized in a notification
     -fan “arrest or detention” of a student under Code of Crhninal Procedure article 15.27,
      hich was added by the Seventy-third Legislature. See Acts 1993,73d Leg., ch. 461, 8 1.
     Subsections (a) and (e)(l) of article 15.27 provide as follows:

                     (a) A Jaw enforcement agency that arrests or takes into custody
               as provided by Chapter 52, Family Code, an individual who the
               agency knows or believes is enrolled as a student in a public prinuny
               or secondary school, for an offense listed in Subsection (h) of this
               article, shall orally notify the superintendent or a person designated
               by the superintendent in the school district in which the student is
               enrolled or believed to be enrolled of that arrest or detention within
               24 hours a&r the arrest or detention, or on the next school day.
               Within seven days after the date the oral notice is given, the law
               enforcement agency shah mail written notification, marked
               “PERSONAL and CONFJDENTL&” on the maiiiig envelope, to
               the superintendent or the person designated by the superintendent.
               The written notification must have the following printed on its face in
               large, bold letters:
                    “WARNING: The information contained in this notice is
                    intended only to inform appropriate school personnel of an arrest
                    or detention of a student believed to be enrolled in this school.
                    An arrest or detention should not be construed as proof that the
                    student is guilty. Guilt is determined in a court of law. THE
                    INFORMATION CONTAJNED IN THIS NOTICE IS
                    CONFIDENTIAL!”

                       .




                                              p. 1562
Honorable Carl E. Lewis - Page 2         (DM-294)




               (e)(l) A law enforcement agency that arrests or detains an
          individual that the law enforcement agency knows or believes is
          enrolled as a student in a private primary or secondary school shall
          make the oral and written notifications described by Subsection (a) or
          this article to the principal or a school employee designated by the
          principal of the school in which the student is enrolled.

        Although the statute does not specify the amount of information that is authorized,
we are of the opinion that the legislature intended to authorize the communication of all
information that will enable the school official to “take the precautions necessary to
prevent tinther violence in the school,” Code Crim. Proc. art. 1527(g), and to further
educational purposes and protect students and personnel at the school, see id.art.
15.27(d). We do not agree that the legislature intended the narrow interpretation of the
statute that you inform us is put forth by some persons: that article 15.27 permits only the
communication that a particular student has been arrested or detained, without any tkrther
explanation such as the nature of the alleged offense or the identity of an alleged victim
who is a classmate of the arrested student.

         We reach our conclusion by analyzing the statute as a court would.               “In
interpreting a statute, a court shah diligently attempt to ascertain legislative intent and
shall consider at all times the old law, the evil, and the remedy.” Gov’t Code 8 312.005.

               In construing a statute, whether or not the statute is considered
          ambiguous on its face, a court may consider among other matters
          the:

               (1) object sought to be attained;

               (2) circumstances under which the statute was enacted;

               (3)legislativehisto1y;
               (4)common law or former statutory provisions, including laws
          on the same or similar subjects;

               (5) consequences of a particular construction   .

Id.$311.023,

       According to the bill analysis for the Seventy-third Legislature’s House Bill 23,
which added article 15.27 to the Code of Criminal Procedure,

                [c]ontidentiality laws currently do not allow police and school
          officials to share information concerning crimes in which students are
          involved. During public hearings held by the House Subcommittee
          on Gangs, police and school officials asked that the wnfidentiality




                                       p. 1563
Honorable Carl E. Lewis - Page 3          (DM-294)




          laws be changed to allow the sharing of information in order to
          prevent future violence.

House Comm. on Urban Affairs, Bill Analysis, H.B. 23,73d Leg. (1993). The bill analysis
thus indicates that crime in the schools was the evil within the legislature’s contemplation.
The analysis also indicates the legislature’s recognition that the old law limited
wmmunications between law enforcement agencies and schools regarding criminal
activity, with the result that the schools were unable to take appropriate measures to
protect students and employees.

        The old law hindered efforts to deter school crime because. it prevented law
enforcement authorities Tom reporting to a school that there was probable cause to
believe that one or more students had wmmitted a serious crime and therefore might pose
a threat to the school environment.

          Both police and school officials reported that gangs would fight off-
          campus, then, unknown to school officials, rival gang members
          would be in the same classroom the following day, greatly increasing
          the potential for violence.

Id. Before House Bill 23 amended it, section 51.14 of the Family Code prohibited the
public disclosure of the contents of law enforcement records relating to delinquency of a
child except to the juvenile wurt having jurisdiction of the child, an attorney for a party in
the juvenile-wurt proceeding, or law enforcement officers when needed to perform their
duties. Fam. Code 9 5 1.14(d) Historical & Statutory Notes. The schools therefore were
denied access to information that would enable them to take precautions to prevent
disruption or violence.

         The old law also hindered efforts to deter school crime because it discouraged the
schools from reporting to law enforcement agencies that serious crimes involving students
had occurred on campus, with the result that “the juvenile’s record of violence [wa]s not
completely known by the court which w[ould] decide punishment or rehabilitation.”
House Comm. on Urban Affairs, Bill Analysis, H.B. 23, 73d Leg. Apparently, school
officials were reluctant to report suspicions of criminal activity at the schools because they
feared being held liable for defamation. House Bill 23 added to the Education Code a new
section 2 1.303. See Acts 1993, 73d Leg., ch. 461, 8 2. This section, among other things,
requires school principals or their designees to notify local law enforcement authorities if
they have reasonable grounds to believe that certain criminal activities are occurring on
school property or at school-related activities. r See Educ. Code $ 21.303(a). Section
21.303 also immunizes from civil damages persons making reports in good faith under that
section. See id $21.303(e).


      ‘Merely
            reporting
                   sospdedcriminalactivity
                                         Ly stndents
                                                  doesnotimplicate
                                                                thefederal
                                                                        Family
Educational
         Rights
              and Privacy
                        Act of 1974,20 U.S.C.8 1232g(“FERF’A”).
                                                              FERF’Agovernsthe
availability
        of“education
                  records.”
Honorable Carl E. Lewis - Page 4          (DM-294)




         Therefore, the purpose of House Bii 23, as stated in the bill analysis, was “[t]o
allow police and school officials to share information about drug crimes, reckless conduct,
the malting of terroristic threats, weapons crimes, and gang-related crimes, in which
students are involved.” We believe that to tklSll this purpose, the statute should be
interpreted as authorizing notitication of all the circumstances surroundmg an arrest or
detention that would be relevant to the consideration of necessary precautions to protect
students and employees and prevent disruption of school activities.

        The committee-hearing statements of the author and the sponsor of House Bill 23
support a broad reading of the notification provisions in accordance with the purpose
stated in the bii analysis. In a public hearing of the House Committee on Urban A&irs,
Representative de la Gatza, the author, explained the scope. of the provisions in response
to a question as follows:

               Q: When the school is     notified that a student has a potential
          legal problem, then you        are providing that information for
          educational purposes. In the   testimony that came up in the hearings,
          what hinds of suggestions        were made for those “educational
          purposes”?

               A: Well, what they’re talking about is-when you use the phrase
           “educational purposes”-they’re talking more along the lines of
          informing the school officials that this particular person, who is a
          juvenile, who is in the classroom, has wmmitted a crime, perhaps
          against a. .person in the same school-usually that happens; it’s
          someone that they know-or has been charged with a crime dealing
          with the delivery of narcotics, of wntrokd       substances. .     The
          purpose of this is to inform the school so they can provide a safer
          enviromnent for the students in the class, and the teachers. And if
          that student is near or around the person that he or she has assaulted,
          them you do take steps to remove that threat so there’s no
          wntinuation of the threat.

Hearings on H.B. 23 Before the House Comm. on Urban Affairs, 73d Leg. (Feb. 16,
1993) (tape available from House Video/Audio Services). In the same vein, the sponsor,
Senator Shelley, answered a question as follows during a public hearing of the Senate         -
Committee on Criminal Justice:
               Q: There are some pretty tight regulations on what you do with
          information on juveniles, and--would you just address that? Are we
          going to run into some problems?
              A: What this is going to do, it’s going to amend the Family
          Code, those restrictions, so it’ll allow it. It also is going to amend the
          Education Code and the Code of Criminal Procedure. And it has




                                          P. 1565
Honorable Carl E. Lewis - Page 5          (DM-294)




          provisions for wntidentiality with regard to that information that
          would be given to the school districts, the superintendent or the
          principal or their designated person to receive that information.2
Hearings on H.B. 23 Before the Senate Comm. on Grim. Just., 73d Leg. (h4ay 11, 1993)
(tape available from Senate StatT Services) (footnote added).

         We believe that a narrow interpretation of article 15.27, permitting only the report
that a student has been arrested for a crime within the scope of subsection (h) of the
article, without further explanation, would be of little assistance to a school. Subsection
(h) includes the following offenses: murder, capital murder, aggravated kidnapping,
sexual assault, aggravated assault, aggravated sex~&assault, injury to a child or elderly
individual, arson, robbeq, aggravated robbery, burglary, certain violations of the
Controlled Substances Act, terroristic threat, unlawtkl possession of certain weapons or
devices, and organized crhninaJ activity. See Code Crim. Proc. art. 1527th). The mere
fact of an arrest would provide little help&l information to the school because article
 15.27 wvers a great variety of crimes and the school’s wurses of action to maintain a safe
enviromnent conducive to learning would vary greatly depending on the type of alleged
crinkl activity and the identification of actual and potential victims. A cautious school
administrator might assume every possible offense and might take multiple unnecessary
actions in regard to the student, in spite of the provision in subsection (g) of article 15.27
that the “school official may take the precautions necessary to prevent tkther violence
but may not penalike a student solely because. a notification is received about the student.”

        For the foregoing reasons, we conclude that article 15.27 authorixes a law
enforcement agency to wmmunicate to the proper school official the nature of the charges
against an arrested or detained student, the identities of any alleged victims who are
students or school personnel, and all other information about the arrest or detention of a
student that will enable the school official to take appropriate action to prevent violence,
protect students and school personnel, and further educational purposes.




      2Artick       provides,in part, as follows:
              15.27(f)                         “A person
                                                       who receives
                                                                 information
                                                                          underthis
article
     may notdisclose
                  theinformationexcept  asspecifically
                                                  authorized
                                                          bythis
                                                               article.”
                                                                     We notethat
                                                                               the
provisions
        ofFERF’Agivinga student’sparents access
                                              totheshdent’s
                                                         “education
                                                                 records”
                                                                       may limit
                                                                               the
scope
    ofthiseontidentiaiity
                     provision.



                                           p. 1566
Honorable Carl E. Lewis - Page 6        (DM-294)




                                  SUMMARY

               Article 15.27 of the Code of CriminaJ Procedure authorizes a
          law enforcement agency to wnmnmicate to the proper school official
          the nature of the charges against an arrested or detained student, the
          identities of any alleged ktims       who are students or school
          personnel, and all other information about the arrest or detention of a
          student that will enable the school official to take appropriate action
          to prevent violence, protect students and school personnel, and
          further educational purposes.




                                                     DAN MORALES
                                                     Attorney General of Texas

JORGE VEGA
Fii Assistant Attorney General

DREW DURHAM
Deputy Attorney General for Crinrinal Justice

WJLL PRYOR
Special Counsel

RENEA HICKS
State Solicitor

SARAH J. SHJRLEY
Chair, Opinion Committee

Prepared by James B. Pinson
As&ant Attorney General




                                         P. 1567